DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15 and 18-28 are pending as amended on 11/10/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, and species wherein the polyamic acid is derived from PMDA, BPDA, 6FDA and TFMB in the reply filed on 11/10/2021 is acknowledged.
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21
Claim 15 recites a polyamic acid comprising tetracarboxylic acid components derived from PMDA, BPDA and 6FDA, and a diamine component derived from TFMB.
Claim 19 depends from claim 15, and recites that the polyamic acid “consists essentially of” PMDA, BPDA, 6FDA and TFMB. It is unclear whether claim 19 is requiring the presence of unreacted PMDA, BPDA, 6FDA and TFMB monomers, or whether claim 19 intended to recite “components derived from” (e.g., repeating units derived from) the recited monomers (as worded in claim 15). For examination purposes, claim 19 has been interpreted as reciting a solution of NMP and polyamic acid consisting essentially of components (units) derived from the recited monomers.
Claims 20 and 21 further recite amounts (mol% ranges) of monomers based on “the total aromatic acid dianhydride composition.” However, neither claim 20 or 21, nor any of the claims from which claim 20 or 21 depends, define an “aromatic acid dianhydride composition.” Because there is insufficient antecedent basis for this limitation in the claims, it is unclear what components, monomers, etc… are to be considered included in “the aromatic acid dianhydride composition.” For examination purposes, the recited molar percentages of each type of dianhydride have been interpreted as being based on the total moles of PMDA, BPDA and 6FDA in the polyamic acid. 
Additionally claim 18 recites a Markush group of solvents and includes “and the like” as a member of the Markush group. Because it is unclear what solvents are encompassed by “and the like,” the scope of claim 18 is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al (US 2014/0371365).
Bae exemplifies [0143] a solution comprising polyamic acid in NMP (high boiling aprotic solvent recited in present claims 18 and 19), wherein the polyamic acid comprises tetracarboxylic acid components derived from PMDA, 6FDA and BPDA, and a diamine component derived from TFMB. Bae therefore discloses a solution according to instant claims 15, 18 and 19.

Claim(s) 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al (WO 2018/038309).
Kang discloses a polyamic acid composition (abstract), and exemplifies (example 8, p 15, Table 2; copied below) a polyamic acid prepared from 6FDA, PMDA and BPDA as the dianhydrides, and TFMB as the diamine. The solution further comprises NMP and butyrolactone (GBL), both of which are named as high boiling aprotic solvents in claims 18 and 19). Therefore, Kang anticipates claims 15, 18 and 19.


    PNG
    media_image1.png
    652
    587
    media_image1.png
    Greyscale

(It is noted that claim 19 uses the transitional phrase “consisting essentially of” to limit the scope of the polyamic acid. The transitional phrase “consisting essentially of” limits the scope to the specified material “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2011/0178266).
As to claims 15 and 18, Cho discloses a polyamic acid solution obtained from polymerizing diamine and dianhydride in a first solvent, and names high boiling aprotic solvents (including NMP) as the first solvent [0040]. 
Cho teaches that TFMB is useful as the diamine in terms of ensuring an appropriate free volume due to the side chain [0039], and is preferably contained in an amount of 20-100 mol% in the diamine to maintain transparency [0039]. Cho further exemplifies polyamic acids wherein the diamine is 100 mol% TFMB (see examples 1-6).
Cho teaches that taking into consideration transparency, an example of the dianhydride includes 6FDA [0036], and teaches containing 6FDA in an amount of 30-100 mol% [0037]. Cho further names three additional dianhydrides, including BPDA and 
Cho fails to exemplify a polyamic acid wherein the dianhydride component includes each of 6FDA, BPDA and PMDA. However, when preparing Cho’s polyamic acid from TFMB as the diamine component, and from 6FDA with additional heat resistant dianhydrides as the dianhydride component, the person having ordinary skill in the art would have been motivated to select any appropriate heat resistant dianhydride, or combination of heat resistant dianhydrides, from the three named by Cho in [0036] (i.e., BPDA, PMDA and ODPA) in order to achieve the desired balance between transparency and heat resistance, according to the requirements of the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of high boiling aprotic solvent (including NMP) and polyamic acid prepared from TFMB, 6FDA and heat resistant dianhydrides, as disclosed by Cho, utilizing any appropriate combination of the heat resistant dianhydrides named by Cho, including a combination of PMDA and BPDA, thereby arriving at the presently claimed subject matter.
As to claim 19, Cho suggests a solution of NMP and polyamic acid, wherein the polyamic acid is prepared from PMDA, BPDA, 6FDA and TFMB (as set forth in the discussion of claims 15 and 18 above). It is noted that claim 19 uses the transitional phrase “consisting essentially of” to limit the scope of the polyamic acid. The transitional phrase “consisting essentially of” limits the scope to the specified material “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). See 
As to claim 20, Cho suggests a solution according to claim 19, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 10 mol% PMDA and 10 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 
As to claim 21, Cho suggests a solution according to claim 19, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of . 

Claims 15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2011/0178266) in view of Park et al (US 2010/0279131).
As to claims 15 and 18, Cho discloses a polyamic acid solution obtained from polymerizing diamine and dianhydride in a first solvent, and names high boiling aprotic solvents (including NMP) as the first solvent [0040]. 
Cho teaches that TFMB is useful as the diamine in terms of ensuring an appropriate free volume due to the side chain [0039], and is preferably contained in an amount of 20-100 mol% in the diamine to maintain transparency [0039]. Cho further exemplifies polyamic acids wherein the diamine is 100 mol% TFMB (see examples 1-6).
Cho teaches that taking into consideration transparency, an example of the dianhydride includes 6FDA [0036], and teaches containing 6FDA in an amount of 30-100 mol% [0037]. Cho further names three additional dianhydrides, including BPDA and PMDA, one or more of which may be used in consideration of heat resistance [0036]. 
Cho fails to exemplify a polyamic acid wherein the dianhydride component includes each of 6FDA, BPDA and PMDA. However, when preparing Cho’s polyamic acid from TFMB as the diamine component, and from 6FDA with additional heat resistant dianhydrides as the dianhydride component, the person having ordinary skill in 
Furthermore, Park discloses a polyimide prepared from dianhydride [0019] and diamine [0020] in high boiling aprotic solvent (including NMP) [0023]. Park provides series of examples of polyimides prepared from TFDB as the sole diamine (examples 1-8, tables 1-2), and from 6FDA with BPDA as dianhydrides (examples 1-5), or, from 6FDA with PMDA as dianhydrides (examples 6-8). In tables 1-2, Park shows how the properties of the polyimide change as the amount of 6FDA decreases and the amounts of either BPDA or PMDA increase. In particular, as the amount of 6FDA decreases and BPDA or PMDA increases, yellowness increases and transmittance decreases (see table 1) while heat resistance improves (i.e., CTE decreases; see Table 2). For equivalent ratios of 6FDA:BPDA and 6FDA:PMDA (e.g., compare example 1 to example 6; example 2 to example 7, and example 3 to example 8), yellowness and transmittance is worse for 6FDA:PMDA than for 6FDA:BPDA, while heat resistance (as indicated by lower CTE) is better for 6FDA:PMDA than for 6FDA:BPDA.
In light of Park’s disclosure, one having ordinary skill in the art would have understood how the properties (transparency, heat resistance) of a polyimide change as the amount of 6FDA which is replaced with heat resistant dianhydrides BPDA and PMDA changes. One would have further understood that the undesirable yellowness increase associated with replacing a given amount of 6FDA with BPDA is less than for 
Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared a solution of high boiling aprotic solvent (including NMP) and polyamic acid prepared from TFMB, 6FDA and heat resistant dianhydrides, as disclosed by Cho, utilizing any appropriate combination of the heat resistant dianhydrides named by Cho, including a combination of PMDA and BPDA, in light Cho’s teaching to do so to achieve desired properties. In particular, in light of Park, the person having ordinary skill in the art would have been motivated to utilize a combination of PMDA and BPDA (in any appropriate amounts up to 70 mol%) as Cho’s heat resistant dianhydrides in combination with Cho’s 30-100 mol% 6FDA in order to finely and predictably control transparency, balanced with heat resistance and yellowness, according to the requirements of the intended application. 
As to claim 19, modified Cho suggests a solution of NMP and polyamic acid, wherein the polyamic acid is prepared from PMDA, BPDA, 6FDA and TFMB (as set forth in the discussion of claims 15 and 18 above). It is noted that claim 19 uses the transitional phrase “consisting essentially of” to limit the scope of the polyamic acid. The transitional phrase “consisting essentially of” limits the scope to the specified material “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). See also MPEP 2111.03. Modified Cho suggests a polyamic acid which does not contain any material or monomer other than those specified, and therefore, modified 
As to claim 20, modified Cho suggests a solution according to claim 19, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, modified Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 10 mol% PMDA and 10 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 
As to claim 21, modified Cho suggests a solution according to claim 19, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, modified Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate . 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (WO 2018/038309; included machine translation cited herein).
Kang discloses a polyamic acid composition (abstract) comprising aromatic diamine and dianhydride and organic solvent (p 3, last full paragraph). 
As the diamine, Kang discloses utilizing TFMB in an amount of 30-100 mol% (p 4). Kang further exemplifies a polyamic acid prepared from TFMB as the only dianhydride (100 mol%) (see Table 2, example 8; copied below).
As the dianhydride, Kang discloses utilizing fluorinated dianhydride, preferably 6FDA, in an amount of 20-80 mol% (p 5, lower half). Kang further discloses utilizing PMDA, BPDA or mixtures thereof as the non-fluorinated dianhydride (sentence bridging pp 5-6). Kang exemplifies a polyamic acid prepared from 50 mol% 6FDA and 50 mol% of a mixture of BPDA and PMDA (see Table 2, example 8; copied below).
As the solvent, Kang teaches utilizing a mixture of butyrolactone and NMP in order to improve the clouding phenomenon during casting (p 6). Kang exemplifies a solution wherein the solvent is a mixture of GBL and NMP (see Table 2, example 8; copied below).
(It is noted that claim 19, from which claims 20 and 21 depend, uses the transitional phrase “consisting essentially of” to limit the scope of the polyamic acid. The transitional phrase “consisting essentially of” limits the scope to the specified material 

    PNG
    media_image1.png
    652
    587
    media_image1.png
    Greyscale

Kang fails to specifically disclose (i.e., exemplify) the particular molar percentage ranges for PMDA, BPDA and 6FDA recited in claims 20 and 21. 
However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RACHEL KAHN/Primary Examiner, Art Unit 1766